Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 16/837,569 and Amendment filed on 11/22/2022.   Claims 8 and 22-30 have been canceled.  Claims 1, 9, 11 and 17 have been amended.  Claims 1-7 and 9-21 remain pending in the application.
2.  By amending the claim/s, which necessitates changing the ground/citations for rejection, the new rejection of claims was necessitated by Applicant’s Amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-3, 5-7, 9-10, 12 and 14-16 and 18-21 are rejected under 35 U.S.C. 103 as unpatentable by Piggott et al. (U.S. Patent 9,899,711) in view of Chen et al. (Pub. No.:  CN 105914428 A).
4.  As to claim 1 Piggott describes a battery system (Abstract; col.1, ll.35-41; col.1, ll.46-64; col.14, ll.27-35; col.16, ll.55-56) comprising:
 	(b) a heating device to provide heat that is transported through a heat spreader element (thermoelectric devices (TEDs) 20 and a heat source 32 (heating device) for providing heating to the battery cell(s) 12 via thermal communication with a heat spreader/plate 28 (heat spreader element) – Abstract; col.16, ll.30-52; col.16, ll.63-67; col.17, ll.1-5; col.19, ll.33-62; col.20, ll.29-44; Figs.1, 3-4), implemented outside said at least one battery cell (as shown, in Fig.4, the one or more heat spreader/plate 28 (heat spreader element) and thermoelectric devices (TEDs) 20 and heat source 32 (heating device) positioned between/outside stacked battery cells - col.2, ll.27-33; col.19, ll.63-67; col.20, ll.1-2; Fig.4); and in thermal communication with an external surface of said battery cell (the heat spreader/plate 28 (heat spreader element) and thermoelectric devices (TEDs) 20 and heat source 32 (heating device) being in thermal communication with a temperature sensitive region of the battery cell(s) 12 - col.2, ll.62-67; col.3, ll.1-6; col.16, ll.48-52; Figs.1, 4), to heat up said battery cell to a desired temperature Tc before or during charging of said battery cell (the thermoelectric devices (TEDs) 20 that are in thermal communication with the heat spreaders/plates 28 (heat spreader elements), are controlled by a controller 36 such that the electrical power (e.g., current, voltage) to the TED 20 can be adjusted accordingly to provide the appropriate level of heating as desired or required to maintain the temperature of the battery cells 12 at an optimum level - col.16, ll.30-52; col.16, ll.63-67; col.17, ll.1-2; col.17, ll.45-53; Figs.1, 4), wherein the heats-spreader element does not receive an electrical current from the charging circuit to generate heat inside the battery cell for internal resistance heating of the battery cell  (when electrical power is supplied to the pyrolytic graphite sheets 42, the heat spreader/plate 28 (heat spreader element) can function as a resistive heater; for example, as electrical current passes through the graphite sheets 42 from a positive end to a negative end of the voltage spreader 50, the electrical current heats up the graphite sheets 42 due to the electrical resistance of the graphite sheets 42 - col.16, ll.48-55; col.20, ll.46-64; Figs.1, 3-5).
With respect to claim 1 Piggott does not explicitly describe the battery system, wherein the heat spreader element comprises a material selected from a graphene film, flexible graphite foil, or a combination thereof.
As to claim 1 Chen in combination with Piggott discloses the battery system (an energy storage device/battery pack (battery system) – Abstract), wherein the heat spreader element comprises a material selected from a graphene film, flexible graphite foil, or a combination thereof (a heating film 11 (heat spreader element) comprises graphene electric heating film/graphene heating film (graphene film) – page 3, ¶ 14; page 4, ¶¶ 14-16; page 6, ¶¶ 9-10; claim 7; Figs.1a; 4-5).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Chen’s teaching regarding the battery system, wherein the heat spreader element comprises a material selected from a graphene film, flexible graphite foil, or a combination thereof to modify Piggott’s invention by quickly heating by the safe voltage (below 60V), and generate little electromagnetic wave, when it is applied to the battery pack, thereby heating can less interfering on the electronic devices, and also may have a relatively thin thickness the heat spreader element (page 6, ¶ 10).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or nonobviousness.
With respect to claim 1 Piggott and Chen do not explicitly describe the battery charging system comprising at least one charging circuit. However, Piggott discloses a rechargeable battery used in electrical vehicles (col. 1, ll.34-64; col. 14, ll.27-41). It would have been obvious to a person of ordinary skills in the art before effective filing date of claimed invention to modify Piggott’s invention by providing the charging circuit, for example, in charging station/column system to charge the battery having low state of charge (SOC), thereby allowing the electrical vehicle to be ready for a next trip.
5.  As to claims 2-3, 5, 7 and 14-16 and 18-21 Piggott in combination with Chen recites:
Claim 2 The battery charging system further comprising (c) a cooling 
device in thermal communication with the heat spreader element configured to enable transporting internal heat of the battery cell through the heat spreader element to the cooling device when the battery cell is discharged, wherein the cooling device is not in thermal contact with the heat spreader element when the battery cell is heated by the heating device, wherein the cooling device includes both a thermal interface portion and a cooling portion (Abstract; ¶ col.2, ll.27-47; col.2, ll.62-67; col.3, ll.1-36; col.20, ll.46-64; col.4, ll.59-67; col.5, ll.1-23; col.7, ll.6-22; col.14, ll.61-67; col.15, ll.1-66; col.17, ll.23-44);
Claim 3 The battery charging system, wherein said rechargeable battery cell comprises a protective housing and said heat-spreader element is disposed outside the protective housing and configured to alternate between receiving heat from said heating device at a desired heating temperature Th to heat up the battery cell to the desired temperature Tc for battery cell charging and transferring heat from the battery cell to the cooling device when the battery cell is discharged to provide electric power to an external device or load (Abstract; col.2, ll.27-33; col.8, ll.39-40; col.16, ll.30-52; col.16, ll.63-67; col.17, ll.1-2; col.17, ll.45-53; col.19, ll.63-67; col.20, ll.1-2; Figs.1, 4);
Claim 5 The battery charging system further comprising cooling device to cool said multiple rechargeable battery cells wherein said cooling device is in thermal communication with the heat spreader element configured to enable transporting internal heat of the battery cells through the heat spreader element to the cooling device when the battery cells are discharged, wherein the cooling device is not in thermal contact with the heat spreader element when the battery cell is heated by the heating device (Abstract; ¶ col.2, ll.27-47; col.2, ll.62-67; col.3, ll.1-36; col.20, ll.46-64; col.4, ll.59-67; col.5, ll.1-23; col.7, ll.6-22; col.14, ll.61-67; col.15, ll.1-66; col.17, ll.23-44);
Claim 7 The battery charging system, wherein said heat spreader element comprises a high thermal conductivity material having a thermal conductivity no less than 200 W/mK (col.18, ll.33-45);
Claim 14 The battery charging system, wherein the heating device produces heat by using laser heating, resistance heating, dielectric heating, thermal-electric heating, microwave heating, radio frequency heating, hot fluid heating, or a combination thereof (col.2, ll.6-19; col.12, ll.39-53; col.13, ll.45-48; col.15, ll.41-66; col.16, ll.48-55; col.20, ll.46-64; Figs.1, 3-5);
Claim 15 The battery charging system, wherein the cooling device is a heat sink, a heat pipe, a vapor chamber, a stream of flowing fluid, a bath of a coolant fluid, a thermoelectric device, a heat exchanger, a cooled plate, a radiator, or a combination thereof (col.2, ll.27-47; col.12, ll.62-67; col.13, ll.1-25; col.15, ll.3-7; col.15, ll.24-67; col.16, ll.63-67; col.17, ll.1-13; col.20, ll.29-44);
Claim 16 The battery charging system, wherein the heat spreader element is in a heat-spreading relation to an external surface of a battery cell and provides heat thereto before or during charging of the battery cell or receives heat therefrom when the battery cell is discharged to power an external device (col.1, ll.42-64; col.2, ll.27-33; col.16, ll.48-62; col.19, ll.63-67; col.20, ll.1-2; Fig.4);
Claim 18 The battery charging system, wherein the heat spreader element is configured to controllably make thermal contact with the external heating device and get disconnected with the external heating device when a battery temperature reaches the desired temperature Tc (col.2, ll.62-67; col.3, ll.1-36; col.7, ll.23-67; col.14, ll.61-67; col.15, ll.1-40; col.16, ll.30-52; col.16, ll.63-67; col.17, ll.1-2; col.17, ll.45-53; claim 1; Figs.1, 4);
Claim 19 The battery charging system, wherein the battery is a lithium-ion battery, lithium metal secondary battery, lithium-sulfur battery, lithium-air battery, lithium-selenium battery, sodium-ion battery, sodium metal secondary battery, sodium-sulfur battery, sodium-air battery, magnesium-ion battery, magnesium metal battery, aluminum-ion battery, aluminum metal secondary battery, zinc-ion battery, zinc metal battery, zinc-air battery, nickel metal hydride battery, lead acid battery, lead acid-carbon battery, lead acid-based ultra-battery, lithium-ion capacitor, or supercapacitor (col.14, ll.51-60; col.26, ll.37-45);
Claim 20 A battery module or pack that comprises a plurality of battery cells in charging/discharging relation to the battery charging system of claim 1 (col.14, ll.51-60; col.16, ll.48-62; col.26, ll.32-45); 
Claim 21 A battery module or pack that comprises a plurality of battery cells in charging/discharging relation to the battery charging system of claim 2 (col.14, ll.51-60; col.16, ll.48-62; col.26, ll.32-45).
6.  As to claims 6, 9-10 and 12 Chen in combination with Piggott describes:
Claims 6, 9 The battery charging system, wherein the thermal film is selected from graphene film, flexible graphite foil, or artificial graphite film (page 4, ¶¶ 14-16; page 6, ¶¶ 9-10; claim 7; Figs.1a; 4-5);
Claim 10 The battery charging system further comprising a thermal interface material (TIM) disposed between at least one of the battery cells and the heat spreader element (page 3, ¶ 14; page 6, ¶¶ 9-11; Figs.1a-1b; 4-5);
Claim 12 The battery charging system, wherein said thermal interface material comprises a graphene foam having a thermal conductivity from 0.1 W/mK to 100 W/mK and said heat spreader element comprises a graphene film or an artificial graphite film having a thermal conductivity from 600 W/mK to 1,800 W/mK (page 2, ¶ 13; page 4, ¶ 5; page 5, ¶ 5).
7.  Claim 4 is rejected under 35 U.S.C. 103 as unpatentable by Piggott in view of Chen and further in view of Winkler (U.S. Patent US 9,461,491).
With respect to claim 4 Piggott and Chen do not explicitly describe the system, wherein said system comprises multiple charging stations to heat and charge multiple rechargeable battery cells and wherein each charging station comprises one charging circuit and one heating device.
As to claim 4 Winkler in combination with Piggott and Chen describes the battery charging system, wherein said system comprises multiple charging stations to heat and charge multiple rechargeable battery cells (Abstract; col.12, ll.63-67; col.13, ll.1-36; Fig.3) and wherein each charging station comprises one charging circuit and one heating device (col.9, ll.29-67; col.10, ll.1-32; Fig.3).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Winkler’s teaching regarding the system, wherein said system comprises multiple charging stations to heat and charge multiple rechargeable battery cells and wherein each charging station comprises one charging circuit and one heating device o modify Piggott’s and Chen’s inventions by controlling a charge rate and/or temperature of the one or more rechargeable batteries based upon an optimal temperature for charging the one or more rechargeable batteries to minimize charging stress and extend cycle live of the multiple batteries (col.5, 3.29-14).
8.  Claim 13 is rejected under 35 U.S.C. 103 as unpatentable by Piggott in view of Chen and further in view of Terada et al. (U.S. Pub. No.: 20180016481).
With respect to claim 13 Piggott and Chen do not explicitly describe the system, wherein said heat spreader element is in a form of a film, sheet, layer, belt, or band having a thickness from about 100 nm to 10 mm.
	As to claim 13 Terada in combination with Piggott and Chen teaches the system, wherein said heat spreader element is in a form of a film, sheet, layer, belt, or band having a thickness from about 100 nm to 10 mm (Abstract; ¶¶ 3; 39-40; 113; 132; 150).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Terada’s teaching regarding the system, wherein said heat spreader element is in a form of a film, sheet, layer, belt, or band having a thickness from about 100 nm to 10 mm to modify Piggott’s and Chen’s inventions by more efficiently transferring heat, thereby improving heat dissipation properties (¶ 132). 
9.  Claim 11 is rejected under 35 U.S.C. 103 as unpatentable by Piggott in view of Chen.
As to claim 11 Piggott describes a battery system (Abstract; col.1, ll.35-41; col.1, ll.46-64; col.14, ll.27-35; col.16, ll.55-56) comprising:
 	(b) a heating device to provide heat that is transported through a heat spreader element (thermoelectric devices (TEDs) 20 and a heat source 32 (heating device) for providing heating to the battery cell(s) 12 via thermal communication with a heat spreader/plate 28 (heat spreader element) – Abstract; col.16, ll.30-52; col.16, ll.63-67; col.17, ll.1-5; col.19, ll.33-62; col.20, ll.29-44; Figs.1, 3-4), implemented outside said at least one battery cell (as shown, in Fig.4, the one or more heat spreader/plate 28 (heat spreader element) and thermoelectric devices (TEDs) 20 and heat source 32 (heating device) positioned between/outside stacked battery cells - col.2, ll.27-33; col.19, ll.63-67; col.20, ll.1-2; Fig.4); and in thermal communication with an external surface of said battery cell (the heat spreader/plate 28 (heat spreader element) and thermoelectric devices (TEDs) 20 and heat source 32 (heating device) being in thermal communication with a temperature sensitive region of the battery cell(s) 12 - col.2, ll.62-67; col.3, ll.1-6; col.16, ll.48-52; Figs.1, 4), to heat up said battery cell to a desired temperature Tc before or during charging of said battery cell (the thermoelectric devices (TEDs) 20 that are in thermal communication with the heat spreaders/plates 28 (heat spreader elements), are controlled by a controller 36 such that the electrical power (e.g., current, voltage) to the TED 20 can be adjusted accordingly to provide the appropriate level of heating as desired or required to maintain the temperature of the battery cells 12 at an optimum level - col.16, ll.30-52; col.16, ll.63-67; col.17, ll.1-2; col.17, ll.45-53; Figs.1, 4), wherein the heats-spreader element does not receive an electrical current from the charging circuit to generate heat inside the battery cell for internal resistance heating of the battery cell  (when electrical power is supplied to the pyrolytic graphite sheets 42, the heat spreader/plate 28 (heat spreader element) can function as a resistive heater; for example, as electrical current passes through the graphite sheets 42 from a positive end to a negative end of the voltage spreader 50, the electrical current heats up the graphite sheets 42 due to the electrical resistance of the graphite sheets 42 - col.16, ll.48-55; col.20, ll.46-64; Figs.1, 3-5).
With respect to claim 11 Piggott does not explicitly describe the battery system, wherein said battery charging system further comprises a thermal interface material (TIM) disposed between at least one of the battery cells and the heat spreader element, wherein said thermal interface material comprises a material selected from graphene sheets, graphene foam, graphene containing paste, graphite flake-containing paste, graphene-containing polymer composite, flexible graphite sheet, artificial graphite film, particles of graphite, Ag, Ag, Cu, Al, brass, steel, Ti, Ni, Mg alloy, silicon nitride, boron nitride, aluminum nitride, boron arsenide, a composite thereof, or a combination thereof.
As to claim 11 Chen in combination with Piggott describes the battery system (an energy storage device/battery pack (battery system) – Abstract), wherein said battery charging system further comprises a thermal interface material (TIM) disposed between at least one of the battery cells and the heat spreader element (as shown in Figs. 1a-1b and 4-5, a heat conducting layer 12 (TIM) disposed between  at least one of the plurality of the battery cells 21 and a heating film 11 (heat spreader element) - page 3, ¶ 14; Figs. 1a-1b and 4-5), wherein said thermal interface material comprises a material selected from graphene sheets, graphene foam, graphene containing paste, graphite flake-containing paste, graphene-containing polymer composite, flexible graphite sheet, artificial graphite film, particles of graphite, Ag, Ag, Cu, Al, brass, steel, Ti, Ni, Mg alloy, silicon nitride, boron nitride, aluminum nitride, boron arsenide, a composite thereof, or a combination thereof (the heat conducting layer 12 (TIM) can adopt the hereinbefore described and may be, for example, a metal radiating plate, the graphite radiating sheet/fin - page 6, ¶¶ 9-11; Figs.1a-1b and 4-5).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Chen’s teaching regarding the battery system, wherein said battery charging system further comprises a thermal interface material (TIM) disposed between at least one of the battery cells and the heat spreader element, wherein said thermal interface material comprises a material selected from graphene sheets, graphene foam, graphene containing paste, graphite flake-containing paste, graphene-containing polymer composite, flexible graphite sheet, artificial graphite film, particles of graphite, Ag, Ag, Cu, Al, brass, steel, Ti, Ni, Mg alloy, silicon nitride, boron nitride, aluminum nitride, boron arsenide, a composite thereof, or a combination thereof to modify Piggott’s invention by Selecting additional soft heat conducting TIM structure that improves heat conducting performance and also having a relatively thin thickness (page 6, ¶¶ 9; 11).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
- Determining the scope and contents of the prior art.
- Ascertaining the differences between the prior art and the claims at issue.
- Resolving the level of ordinary skill in the pertinent art.
- Considering objective evidence present in the application indicating obviousness or nonobviousness.
With respect to claim 11 Piggott and Chen do not explicitly describe the battery charging system comprising at least one charging circuit. However, Piggott discloses a rechargeable battery used in electrical vehicles (col. 1, ll.34-64; col. 14, ll.27-41). It would have been obvious to a person of ordinary skills in the art before effective filing date of claimed invention to modify Piggott’s invention by providing the charging circuit, for example, in charging station/column system to charge the battery having low state of charge (SOC), thereby allowing the electrical vehicle to be ready for a next trip.

Allowable Subject Matter
10. Claim 17 is allowed over prior art of record.
Considered arguments supplied by Applicant in the Response filed on 11/22/2022 as persuasive on the amended claim 17.
	
REMARKS
11.  Mostly Applicant argues that amended claims overcome rejections under 35 U.S.C. 103.
Applicant's arguments filed on 11/22/2022 have been fully considered, but they are not persuasive with regard to rejections of claims 1-7, 9-16 and 18-21, as set forth above in the instant Office Action.
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/          Primary Examiner, Art Unit 2851